                                                                                              F

                                                                                              APR 30Z019
              1
                                                                                         ri           * SOONG
              2                                                                                   °'S7™CT OF CALIFORNIA
                                                                                                   SAN JOSE
              3

              4                                  UNITED STATES DISTRICT COURT

              5                                 NORTHERN DISTRICT OF CALIFORNIA

              6                                          SAN JOSE DIVISION

              7

              8        UNITED STATES OF AMERICA,                        Case No. 18-cr-00093-LHK-2 (VKD)
                                   Plaintiff,
              9
                                                                        DETENTION ORDER
                            V.
             10

             11        ELISEO MARTINEZ,

                                   Defendant.
             12

=1           13           The United States moved for detention of defendant Eliseo Martinez pursuant to 18 U.S.C.
d Ss
•l-t

.a u         14   § 3142(f)(1). Dkt. No. 30. The Court held a hearing on the government's motion on April 30,
 CO    O

5 z          15   2019. Dkt. No. 32. Mr. Martinez was present at the hearing and represented by counsel. Id. For
42     CO
•*-' o
C/3 _
             16   the reasons stated on the record during the hearing and as set forth below, the Court finds that
-a £
 (U    <1>
.ts ^        17   there are no conditions, or combination of conditions, of release that would reasonably assure the
J= "ti
D      o
             18   safety of other persons and the community, and detention is warranted. This order may be

             19   appealed to the presiding judge, the Honorable Lucy H. Koh.

             20   I.      BACKGROUND

             21           As set forth in the indictment, the government charges Mr. Martinez with (1) conspiracy to

             22   distribute and possess with intent to distribute methamphetamine, in violation of 21 U.S.C.

             23   §§ 841(a), 841(b)(1)(B), and 846, and (2) possession with intent to distribute and distribution of

             24   methamphetamine, in violation of 21 U.S.C. §§ 841(a) and 841(b)(1)(B). Mr. Martinez is

             25   presumed innocent of these charges. See 18 U.S.C. § 3142(j).

             26           Pretrial Services prepared a report, which was shared with the Court and counsel for the

             27   parties. The Court adopts the facts set forth in the Pretrial Services report, as indicated below.

             28   Both parties presented their arguments by proffer through counsel at the hearing, which was
